UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWOYNE L. WYATT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00173-HEH-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antwoyne L. Wyatt, Appellant Pro Se.  Stephen Wiley Miller,
Roderick Charles Young, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antwoyne L. Wyatt appeals the district court’s order

denying his motion for reduction of sentence.        We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Wyatt, No. 3:03-cr-00173-HEH-1 (E.D. Va. Aug. 29, 2013).             We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2